United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Ronkonkoma, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1734
Issued: February 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 9, 2012 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision dated February 23, 2012 denying his request
to expand his claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. § 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish various physical
conditions diagnosed by his treating physicians as causally related to his accepted July 31, 2004
employment injury.
On appeal, counsel contends that the medical evidence of record is sufficient to establish
his claim.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case is has previously been before the Board. Appellant appealed from OWCP’s
April 5, 2006 decision, which accepted his claim for cervical strain with radiculopathy, left
shoulder strain and temporary aggravation of herniated discs, but denied his request to include
additional conditions. In a February 6, 2007 decision, the Board affirmed OWCP’s decision, in
part and set aside the decision as to its refusal to accept additional conditions, due to a conflict in
medical opinion evidence.2 In a February 11, 2008 order, the Board remanded the case to
OWCP for proper issuance of its June 20, 2007 decision denying expansion of his claim.3 In a
decision dated March 16, 2009, the Board set aside the April 22, 2008 decision denying
appellant’s request to expand his claim. The Board found that there existed an unresolved
conflict in medical opinion due to the insufficiency of the referee physician’s report.4 In an
October 19, 2011 decision, the Board set aside OWCP’s September 10, 2010 merit decision
denying appellant’s request to expand his claim, finding that the referee’s opinion was
insufficiently rationalized to resolve the conflict in medical opinion.5 The case was remanded
for a supplemental report from the impartial medical examiner, Dr. Warwick Green, a Boardcertified orthopedic surgeon. The facts and the circumstances of the prior decisions are hereby
incorporated by reference.
Pursuant to the Board’s instructions, OWCP asked Dr. Green for a detailed supplemental
report explaining how his examination findings supported his opinion that no conditions other
than cervical disc disease, cervical radiculopathy and impingement syndrome of the left shoulder
were causally related to appellant’s July 31, 2004 incident. Dr. Green was asked specifically
whether cervical muscle spasms or left shoulder effusion resulted from the accepted injury. He
was asked to state whether he agreed or disagreed with the findings provided by appellant’s
treating physician and OWCP physicians and why. Dr. Green was instructed to address the
opinion of Dr. Arnold M. Illman, a prior referee physician, that appellant’s impingement
syndrome had developed over time into adhesive capsulitis and to discuss the mechanics of the
July 31, 2004 incident in relation to the conditions diagnosed by appellant’s treating physician.
In a supplemental report dated November 17, 2011, Dr. Green opined that the mechanics
of the accepted injury, which involved lifting heavy baggage, were consistent with cervical
herniated discs and left shoulder impingement syndrome. He further opined, however, that
hypertrophic changes of the acromioclavicular (AC) joint, lateral down sloping acromion
abutting the supraspinatus and inferiorly extending acromial spur evidenced on magnetic
resonance imaging (MRI) scan, were longstanding conditions, which preceded the accepted
injury. Dr. Green stated that cervical muscle spasm and effusion are clinical signs, not diagnoses
and therefore should be deleted. Internal derangement of the left shoulder was a catch-all phrase,
which indicated that the diagnosis was not easily known. Based on the results of a November 4,
2007 scan of the left shoulder, which showed evidence of AC joint arthritis and impingement
2

Docket No. 06-1328 (issued February 6, 2007).

3

Docket No. 07-2305 (issued February 11, 2008).

4

Docket No. 08-2016 (issued March 16, 2009).

5

Docket No. 11-851 (issued October 19, 2011).

2

syndrome of the left shoulder, but no evidence of a partial thickness tear of the left shoulder
rotator cuff, Dr. Green determined that a diagnosis of left rotator cuff tear was not causally
related to the accepted incident.
After reviewing Dr. Illman’s April 23, 2007 report, Dr. Green stated his belief that
appellant did not suffer from adhesive capsulitis. He noted that Dr. Illman’s findings, which
reflected slight loss of internal rotation but full external rotation, were more consistent with
impingement syndrome than adhesive capsulitis, in which both internal and external rotation are
always diminished.
In a decision dated February 23, 2012, OWCP denied appellant’s request to expand his
claim to include internal derangement of the left shoulder, cervical muscle spasm, adhesive
capsulitis, left shoulder effusion and partial thickness tear of the left shoulder based upon
Dr. Green’s referee opinion.
LEGAL PRECEDENT
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 Causal relationship is a
medical issue and the medical evidence generally required to establish causal relationship is
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence that includes a physician’s rationalized opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established incident or factor of
employment. The opinion must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
established incident or factor of employment.7
Section 8123 of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.8 When there exist opposing
medical reports of virtually equal weight and rationale and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if

6

Katherine Friday, 47 ECAB 591 (1996).

7

John W Montoya, 54 ECAB 306 (2003).

8

5 U.S.C. § 8123.

3

sufficiently well rationalized and based upon a proper factual background, must be given special
weight.9
When OWCP obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, OWCP must secure a supplemental report from the specialist to correct the defect in
his original report.10 However, when the impartial specialist is unable to clarify or elaborate on
his original report or if his supplemental report is also vague, speculative or lacking in rationale,
OWCP must submit the case record and a detailed statement of accepted facts to a second
impartial specialist for the purpose of obtaining his rationalized medical opinion on the issue.11
ANALYSIS
In accordance with the Board’s directive, OWCP asked Dr. Green to provide a
supplemental report explaining how his examination findings supported his opinion that no
conditions other than cervical disc disease, cervical radiculopathy and impingement syndrome of
the left shoulder were causally related to appellant’s July 31, 2004 incident. The Board finds,
however, that Dr. Green’s reports are insufficiently rationalized to resolve the conflict in medical
opinion. Therefore, this case is not in posture for a decision and must be remanded to OWCP for
further development of the medical evidence.
OWCP asked Dr. Green specifically whether cervical muscle spasms or left shoulder
effusion resulted from the accepted injury. Dr. Green stated that cervical muscle spasm and
effusion were clinical signs, not diagnoses and therefore should be “deleted.” He did not,
however, respond to the question as to whether appellant experienced muscle spasms or effusion,
nor did he explain whether these clinical signs were indicative of a diagnosable condition.
Instead, Dr. Green merely repeated his previously-stated, unsupported opinion.
OWCP asked Dr. Green to state whether he agreed or disagreed with the findings
provided by appellant’s treating physician and OWCP physicians and why. Dr. Green stated that
internal derangement of the left shoulder was a catch-all phrase, which implied that the diagnosis
was not easily known and should be deleted. He did not, however, address the examination
findings related to the derangement diagnosis or indicate what tests would be necessary to
ascertain a correct diagnosis. Therefore, Dr. Green’s report is of limited probative value in this
regard.

9

James F. Weikel, 54 ECAB 660 (2003); Beverly Grimes, 54 ECAB 543 (2003); Sharyn D. Bannick, 54 ECAB
537 (2003); Daniel F. O’Donnell. Jr., 54 ECAB 456 (2003); Phyllis Weinstein (Elliot H. Weinstein), 54 ECAB 360
(2003); Bernadine P. Taylor, 54 ECAB 342 (2003); Karen L. Yeager, 54 ECAB 317 (2003); Barry Neutuch, 54
ECAB 313 (2003); David W Picken, 54 ECAB 272 (2002).
10

Raymond A. Fondots, 53 ECAB 637, 641 (2002); Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988);
Ramon K. Ferrin, Jr., 39 ECAB 736 (1988).
11

Nancy Keenan, 56 ECAB 687 (2005); Roger W. Griffith, 51 ECAB 491 (2000); Talmadge Miller, 47 ECAB
673 (1996).

4

Dr. Green was instructed to address Dr. Illman’s opinion that appellant’s impingement
syndrome had developed over time into adhesive capsulitis. After reviewing Dr. Illman’s
April 23, 2007 report, Dr. Green stated his belief that appellant did not suffer from adhesive
capsulitis. He noted that Dr. Illman’s findings, which reflected slight loss of internal rotation but
full external rotation, were more consistent with impingement syndrome than adhesive capsulitis,
in which both internal and external rotation are always diminished. Dr. Green did not discuss his
own examination findings as they related to Dr. Illman’s diagnosis, but rather speculated based
on Dr. Illman’s four-year-old report. Without further explanation, his opinion is of diminished
probative value.
Dr. Green determined that a diagnosis of left rotator cuff tear was not causally related to
the accepted incident based on the results of a November 4, 2007 MRI scan of the left shoulder,
which showed evidence of AC joint arthritis and impingement syndrome of the left shoulder, but
no evidence of a partial thickness tear of the left shoulder rotator cuff. He did not address
Dr. Harshad C. Bhatt’s August 4, 2005 diagnosis of partial tear of the supraspinatus left
shoulder. Dr. Green’s opinion is therefore of diminished probative value.
Dr. Green’s November 17, 2011 supplemental report did not cure the deficiencies of his
August 13 and 30, 2011 reports. He did not fully respond to OWCP’s questions or fully explain
the basis for his opinions. As Dr. Green’s report is not sufficiently rationalized, it is of limited
probative value.
OWCP referred appellant to Dr. Green for the specific purpose of resolving the conflict
in medical evidence. For reasons stated above, the Board finds that his reports are insufficient to
resolve the conflict. Therefore, the case will be remanded to OWCP for referral to another
appropriate impartial medical specialist. After such further development as OWCP deems
necessary, an appropriate decision should be issued.
CONCLUSION
The Board finds that this case is not in posture for a decision, as there exists an
unresolved conflict in the medical opinion evidence as to whether appellant’s current conditions
of cervical muscle spasm, internal derangement of the left shoulder, partial thickness tear of the
left shoulder and effusion of the left shoulder are causally related to the accepted July 31, 2004
injury.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 23, 2012 is set aside and remanded for action consistent
with the terms of this decision.
Issued: February 7, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

